Citation Nr: 0700105	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-32 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to July 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  



FINDINGS OF FACT

1.  The veteran died in June 2000.

2.  At the time of his death, the veteran was not receiving 
VA compensation or pension benefits.

3.  There was no claim for compensation or pension pending at 
the time of the veteran's death.

4.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

5.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.

7.  The veteran's death in June 2000 was caused by liver 
failure, due to hepatocellular carcinoma with the underlying 
cause of death as cirrhosis secondary to hepatitis C.  Liver 
disease, to include carcinoma, was not manifest during 
service or within one year of separation.

8.  At the time of his death, the veteran had no service-
connected disabilities.  

9.  There is no competent evidence of a nexus between the 
veteran's cause of his death and service.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1600, 3.1605 (2006).

2.  A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1113, 1310, 1311, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to non-service-
connected burial benefits.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claims.  In a VCAA letter of February 2002 the appellant was 
informed of the evidence necessary to establish entitlement, 
what evidence was to be provided by the appellant, what 
evidence the VA would attempt to obtain on her behalf, and 
what evidence was to be provided by her.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The VCAA notice predated 
the rating decision.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in February 2002 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claims.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claims are being denied, therefore there can be 
no possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, private medical records, service 
medical records and a death certificate have been obtained.  
A VA medical opinion was obtained.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  No further assistance to 
the veteran with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Service Connection Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharged, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

There is no allegation nor does the record show that 
hepatitis C was incurred during combat service.  Thus, 38 
U.S.C.A. § 1154(b) is not applicable in this case.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct; or, for claims filed after October 31, 1990, not 
the result of abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  An injury or disease incurred during active 
military, naval, or air service shall not be deemed to have 
been incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the purpose of this 
paragraph, alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user; drug abuse means 
the use of illegal drugs (including prescription drugs that 
are illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d). See also 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(m).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

The appellant as a layperson has not been shown to be capable 
of making medical conclusions; thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Upon careful review of the evidence of record, the Board 
finds that the competent evidence of record is against a 
finding that hepatitis C, one of the listed causes of the 
veteran's death, was incurred in or aggravated during 
military service.  In this case, the Board finds that service 
connection for Hepatitis C is not warranted.  Service medical 
records do not show any complaint, diagnosis, or treatment of 
hepatitis C.  The Board notes that there is no competent 
evidence of carcinoma during service or within one year of 
separation from service.  At the time of separation, the 
abdomen and viscera were clinically normal.  The evidence of 
record indicates that the veteran was not diagnosed with 
hepatitis C until 1992.  This was more than 24 years after 
his separation from service.  

The appellant has alleged that the veteran was infected with 
hepatitis C while in service as a result of unsterile vaccine 
"shot guns." 

The evidence of record shows that the likely cause of the 
veteran's hepatitis C was IV drug use.  The veteran 
repeatedly admitted to IV drug use during his time in service 
and after service.  In private medical records of March 1996 
he admitted to IV drug use around 1970 approximately 10 times 
at the age of 20.  Records of May 1996, note IV drug use for 
one year.  Private medical records of September 1999 note 
that there was a remote history of cocaine, LSD and heroin 
use in the late 1960s and 1970s.  

In December 1998, it was reported that there had been a 
distant history of IV drug abuse and icteric hepatitis in the 
1970s.  The veteran was admitted to a private medical 
facility in June 2000.  He had been admitted for 
chemoembolization of the hepatic artery secondary to having a 
hepatmoa end stage liver disease from multiple etiologies.  

A hospitalization note of June 2000 notes that the veteran 
"apparently contracted hepatitis C in his 20s when using 
intravenous drugs in the Los Angeles area."  In a June 12, 
2000 it was reported that he had end stage liver disease 
secondary to hepatitis C and alcohol abuse.  

In February 2002, the veteran's sister reported that in 1970, 
the veteran was jaundiced and was being treated for serum 
hepatitis.

While the appellant is now alleging that the veteran only 
used IV drugs once and did not share a needle, the Board 
notes that the veteran repeatedly admitted to IV drug use 
after service during the course of seeking medical treatment.  
This accumulation of the veteran's own statements given while 
seeking professional medical treatment serves as probative 
and persuasive evidence that the veteran participated in the 
illicit use of drugs, including IV drug use, during service 
and after service.  The records are credible in reflecting 
the veteran's recounting of a history of drug abuse to aid 
different professionals providing him with treatment and 
advice.  The prior statements are reasonably consistent 
amongst themselves and have been recorded by multiple 
personnel.  Therefore, the Board finds the cumulative record 
of the veteran's admissions of IV drug use to be more 
probative than the appellant's allegations.

The record does establish that when seen in June 2000 it was 
reported that there were multiple etiologies.  However, there 
is no competent evidence attributing any innocently acquired 
etiology to service.  Although the veteran may have been 
jaundiced in 1970, such date is post service.  

The Board further notes that a March 2006 medical opinion 
states that "the veteran very likely contracted his 
hepatitis C through his known risk factor of IV drug use.  
There is no evidence to support the transmission or 
transmitability of hepatits C via air gun injections while in 
the military; this is not considered a risk factor for 
hepatitis C.  Thus, air gun vaccination is not likely the 
cause of his hepatitis C.  The veteran has strong evidence to 
support his risk factor of IV drug use as the cause of his 
hepatitis C leading to his endstage liver disease, cirrhosis 
hepatoma, and death."  Considering the veteran's admission 
of IV drug use while in service and after service, the Board 
finds the medical opinion that the IV drug use was the most 
likely source of infection to be the most reliable evidence 
of record of the etiology of the veteran's hepatitis C.  

The Board acknowledges the appellant's contention that the 
veteran's  hepatitis C may have been caused by in-service 
exposure to the blood of others via unsanitized vaccination 
"guns."  However, while the appellant as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, she is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Such an opinion requires diagnostic 
skills and must be made by trained medical or psychiatric 
personnel in order to carry probative weight.  Furthermore, 
as noted above, the VA examiner's opinion stated that there 
is no evidence that hepatitis C is transmitted through 
vaccination guns.  Even if the Board accepted such possible 
exposure, there is no competent proof of causation in this 
case.  

In summary, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

Burial benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  Where, as here, the 
veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death, the veteran was in 
receipt of pension or compensation (or but for the 
receipt of military retirement pay would have been 
in receipt of compensation); or

(2) The veteran has an original or reopened claim 
for either benefit pending at the time of the 
veteran's death, and

(i) In the case of an original claim there is 
sufficient evidence of record to have supported an 
award of compensation or pension effective prior 
to the date of the veteran's death, or

(ii) In the case of a reopened claim, there is 
sufficient prima facie evidence of record on the 
date of the veteran's death to indicate that the 
deceased would have been entitled to compensation 
or pension prior to the date of death; or

(3) The deceased was a veteran of any war or was 
discharged or released from active military, 
naval, or air service for a disability incurred or 
aggravated in line of duty, and the body of the 
deceased is being held by a State (or a political 
subdivision of a State) and the Secretary 
determines,

(i) That there is no next of kin or other person 
claiming the body of the deceased veteran, and

(ii) That there are not available sufficient 
resources in the veteran's estate to cover burial 
and funeral expenses; and

(4) The applicable further provisions of this 
section and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(b); see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies en 
route while traveling under proper prior authorization and at 
VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from non-service-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject to the following conditions:

(1) The deceased veteran is eligible for the 
burial allowance under 38 C.F.R. § 3.1600(b) or 
(c); or

(2) The veteran served during a period of war and 
the conditions set forth in 38 C.F.R. § 
3.1604(d)(1)(ii)-(v) (relating to burial in a 
state veterans' cemetery) are met; or

(3) The veteran was discharged from the active 
military, naval or air service for a disability 
incurred or aggravated in line of duty (or at time 
of discharge, has such a disability, shown by 
official service records, which in medical 
judgment would have justified a discharge for 
disability; the official service department record 
showing that the veteran was discharged or 
released from service for disability incurred in 
line of duty will be accepted for determining 
entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in 
connection with a claim for monetary benefits, 
that the disability was not incurred in line of 
duty); and

(4) The veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction 
of the United States; and

(5) The applicable further provisions of 38 C.F.R. 
§ 3.1600 and §§ 3.1601 through 3.1610.

38 C.F.R. § 3.1600(f).  See 38 U.S.C.A. § 2303.

The record shows that the appellant submitted an application 
for burial benefits in February 2002.  VA Form 21-530 dated 
in February 2002 shows that she is claiming that the cause of 
death was service connected.  However, as noted above, it has 
been determined that the cause of the veteran's death is not 
service connected.  Therefore, the Board will review the 
claim as a claim for non-service connected burial benefits.  

At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.  The record shows that the 
veteran died at a private hospital, the Good Samaritan 
Hospital in Portland, Oregon.  There is no evidence in the 
record that the veteran was being treated under VA authority 
or contract or that he was hospitalized through VA authority 
or contract.  38 C.F.R. §§ 3.1600(c), 3.1605.  Moreover, no 
claim for pension or compensation was pending at the time of 
the veteran's death.  38 C.F.R. § 3.1600(b)(2).  His claim 
had been denied in November 1999.

Additionally, there is no indication in the record that the 
veteran's body was held by a State, or political subdivision 
of a State, that no next of kin or other person claimed the 
body, and that there were insufficient available resources to 
cover burial and funeral expenses.  The death certificate 
reflects he was taken to the Omega Funeral and Cremation 
Service.  The appellant has not indicated that the veteran 
was buried/cremated in a cemetery owned by a state or the 
Federal government.  In light of the foregoing, a burial 
allowance is not warranted under 38 C.F.R. § 3.1600(b)(1)(2) 
or (3).

The record shows, for reasons similar to those set out above, 
that the appellant is not entitled to a plot or interment 
allowance.  The requirements for eligibility for a burial 
allowance have not been met, and the veteran was not buried 
in a state or national cemetery.  As noted above, the 
appellant did not indicate in her application for burial 
benefits that the veteran was buried at a state owned-
cemetery.  See 38 C.F.R. §§ 3.1600(f)(1), (2), 
3.1604(d)(1)(ii)-(iv).  Rather, the certificate of death 
reflects a private funeral home.

Finally, the record shows that the veteran was not separated 
from service for a disability incurred or aggravated in line 
of duty.  In fact, the veteran's separation document (Form 
DD-214) note that the veteran was separated Under Honorable 
Conditions and was assigned an SPN of 264 which reflected a 
character and behavior disorder separation.  The law and 
regulations concerning burial benefits establish very 
specific eligibility requirements for such benefits. The 
Board has no authority to act outside the constraints of the 
regulatory criteria that bind it in this case.  See 38 
U.S.C.A. § 7104(c) (West 2002 & Supp. 2005).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Entitlement to non-service-connected burial benefits is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


